DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending.

Drawings
The drawings are objected to because Figures 15 and 19 are exploded views that require a bracket enclosing the floating structure or dashed lines connecting the floating structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 52 in figs. 10, 12, 13, 20 and 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70 on page 9 paragraphs 44 and 45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 19 on page 3 is a repeat of paragraph 18 on page 3 and is suggested to be removed.  
Reference number 13 on page 8, line 9 is suggested to be changed to “14” for consistency.
Reference number 44 on page 8, line 14 is suggested to be changed to “52” in order to be consistent with the drawings.
Page 10, line 2 recites “Figs. 23 and 23,” which appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veltri (5,348,529).
Regarding claim 3, in fig. 1-2 Veltri discloses spine rolling apparatus comprising, a frame (30, 32 and each of 38 and 60), the frame comprising a transverse member 30 and two longitudinal members (each pair of 38 and 60), the two longitudinal members extending from the transverse member (Fig. 1-2), and a roller assembly 26 adjustably connected to a middle of the transverse member so that the roller can be adjusted relative to the transverse member (roller assembly 26 is adjustable since it rolls along transverse member 30 and therefore moves and adjusts with respect to the transverse member 30).
Regarding claim 4, Veltri discloses that the roller comprises a center channel oriented on a circumference of the roller (see center channel of 26, fig. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Veltri (5,348,529) in view of Mori et al. (2004/0127823).
Regarding claim 1, in fig. 1-2 Veltri discloses a spine rolling apparatus comprising, a frame (30, 32 and each of 38 and 60), the frame comprising a first transverse member 30, a second transverse member 32, and two longitudinal members (each pair of 38 and 60), a roller 26 connected to a middle of the first transverse member, and a leg 56 adjustably connected to one of the longitudinal members (indirectly) so that a user can raise and lower a height of the first transverse member (when in use, portion 12 slides along 60 and therefore the height of the first transverse member is raised or lowered as leg 56 rolls, Col. 4, ll. 50-55), but is silent regarding that the roller is rotating around an axis parallel to a longitudinal axis of the first transverse member. However, in fig. 2 Mori teaches a roller assembly (33 and 34) comprising a roller 34 and a roller support 33, the roller 34 rotating around an axis parallel to a longitudinal axis of the first transverse member 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veltri’s roller assembly with the addition of a roller support positioned between the transverse member and roller, as taught by Mori, for the purpose of providing an alternate roller assembly having the predictable results of providing a rolling spine massage.
Regarding claim 2, the modified Veltri discloses that the roller comprises a center channel oriented on a circumference of the roller (see center channel of 26 of Veltri, fig. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoard (2,265,083), Conrad (2,377,131), Walton (2007/0093367), Evans (2007/0179415) and Eum (2017/0156962) to massage devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785